Citation Nr: 1024915	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  10-21 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. Reimelt, Legal Intern 


INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1967. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 decision rendered by the Winston-
Salem, North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  That decision denied the Veteran's claim 
of entitlement to service connection for PTSD.


FINDINGS OF FACT

1.  The Veteran did not serve in combat.

2.  PTSD was not shown in service and was first manifested many 
years following discharge from service.

3.  Although the Veteran is currently diagnosed with PTSD, the 
diagnosis is not based upon a corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in the Veteran's active duty military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that Board address its reasons for rejecting 
evidence favorable to the veteran).
      

I. The Veterans Claims Assistance Act of 2000 (the 
VCAA)

A. Duty to Notify

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009). 

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must inform the claimant of any information and evidence not 
of record: (1) that is necessary to substantiate the claims; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II). 

The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claim, a March 
2009 letter satisfied the duty to notify provisions regarding the 
service connection claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 16 Vet. App. at 187.  In the letter, the 
RO advised the Veteran of what the evidence must show to support 
the service connection claim for PTSD.  The RO explained that VA 
was responsible for obtaining relevant Federal agency and service 
medical records, and would provide a medical examination if 
necessary to decide the claim.  VA would make reasonable efforts 
to obtain relevant records not held by any Federal agency and 
medical evidence of care provided.  The letter stated that the RO 
needed evidence from the claimant that the present conditions 
existed from military service.  It informed the Veteran that it 
needed specific details of the combat related incident(s) that 
resulted in PTSD.  It provided a list of relevant evidence that 
the claimant could provide to help substantiate the claim, 
including authorizations to obtain VA and private medical 
evidence.  It also explained how the RO determines the disability 
rating and effective date when it grants service connection.  
Therefore, the Board concludes that VA has fulfilled its duty to 
notify under the VCAA.  

B. Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4). 

The record in this case reflects that VA has made significant 
efforts to obtain or to assist in obtaining all records pertinent 
to the matters on appeal.  The Veteran's service personnel and 
treatment records from 1965 to 1967  are in the claims file.  A 
January 2009 letter from the Veteran's private physician is in 
the claims file.  Records from the Veteran's January and February 
2009 examinations with this physician are in the file.  The RO 
obtained records from the Fayetteville VAMC for the period of 
March 2005 to July 2009.  The RO informed the Veteran in March 
and in June 2009 that it needed more details regarding the 
event(s) that caused the PTSD in order to seek assistance from 
the U.S. Army and Joint Services Records Research Center (JSRRC).  
It was specifically requested that the location and a two month 
date range as to when an incident occurred be provided. 

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).  In the present case, the Board finds that there 
is sufficient competent medical evidence to decide the claim.  
      
      II. Service Connection Claim

A. Background

In February 2009, the Veteran filed a claim for PTSD incurred as 
a result of exposure to traumatic experiences while serving in 
Vietnam.  Specifically, he alleges stress associated with 
witnessing the death of many soldiers and "buddies," avoiding 
incoming rounds, land mines, and fire fights, and witnessing 
"choppers" and vehicles being hit and catching on fire.  In 
March 2009 the RO sent him a letter requesting specific details 
of the combat related incident(s) that resulted in PTSD.  The 
Veteran did not respond, and in June 2009 the RO sent him a 
follow-up letter requesting more specific details regarding his 
stressful event(s).  Again, it received no response.  

In April 2009 the RO obtained the Veteran's service personnel 
records which show that he served in Vietnam between September 
1966 and September 1967 as a "Loader Operator" and "Machine 
Operator."    He was promoted from a PVT E1 to a SP4 E4.  The 
Veteran's DD-214 and personnel records fail to show that he 
received any combat medals.  The RO also obtained the Veteran's 
service treatment records, which do not show any symptoms, 
diagnosis, or treatment for PTSD nor describe any stressor event.  

A VAMC screening in July 2005 reported that the Veteran endorsed 
many symptoms of PTSD.  It concluded, however, that further 
information was required prior to diagnosing him with PTSD as the 
"information appeared vague."  A private psychiatrist examined 
the Veteran in January 2009 and diagnosed him with PTSD.  The 
physician took a history of the Veteran's service stressors and 
current symptoms. He stated that the Veteran served as a "Heavy 
Equipment Operator" and a "Machine Gunner."  There is no 
indication he consulted the Veteran's service records or VAMC 
outpatient records.  

B. Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must demonstrate 
that a particular disease or injury resulting in a current 
disability was incurred during active service or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  

Particular to claims for PTSD, a claimant must also establish the 
following: (1) A current medical diagnosis of PTSD; (2) credible 
supporting evidence that a claimed in-service stressor occurred; 
and (3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009); see Pentecost v. Principi, 16 Vet. App. 124, 126 
(2002).

If the Veteran engaged in combat and the claimed stressor is 
combat related, his lay testimony is generally sufficient to 
establish the occurrence of the claimed in-service stressor.  See 
38 U.S.C. § 1154(b); 38 C.F.R. § 3.304(f)(1);
 Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996); Moran v. 
Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008) ("engaged in combat 
with the enemy" under § 1154(b) requires that the veteran 
personally participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or instrumentality, 
as determined on a case-by-case basis.").

Claimants whose purported in-service stressors are not related to 
combat or prisoner-of-war experience, however,  must present 
"credible supporting evidence that the claimed in-service 
stressor occurred." 38 C.F.R. § 3.304(f); see Pentecost, 16 Vet. 
App. at 127.  The credible supporting evidence need not be found 
in the service records, and this requirement does not demand 
"that there be corroboration of every detail including the 
appellant's personal participation."  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  

In this case, a private physician provided a current diagnosis of 
PTSD in January 2009.  The private physician's diagnosis relates 
the current PTSD diagnosis to events that allegedly occurred 
during the Veteran's military service in Vietnam.  The Board 
notes, however, that the physician stated that the Veteran served 
as a "Machine Gunner" although this was not reported in his 
service records.  Nevertheless, although the Board finds that the 
history reported by the Veteran is not supported by the official 
service department records, the Board accepts that he has a 
current diagnosis of PTSD.  Thus, the question is whether the 
Veteran engaged in combat with the enemy or experienced an in-
service stressor upon which the diagnosis of PTSD is based.  

The Board finds that the evidence of records does not show that 
the Veteran served in combat.  His DD-214 and service personnel 
records show that he served in Vietnam from September 1966 to 
September 1967.  They do not show, however, that he served in a 
combat capacity nor that he was the recipient of medals 
indicative of combat service.  Rather, they show a primary 
military occupational specialty of "Loader Operator" and 
"Machine Operator."  It is also indicated that the Veteran was 
trained on the M-79 and the M-14.  The Board will take judicial 
notice that this is a reference to an M-79 40mm grenade launcher 
and an M-14 7.62mm rifle.  It is reasonable to conclude that if 
the Veteran had been a "Machine Gunner" with a non-combat 
military occupational specialty (MOS), his training on some 
machine gun would also be reflected.  The Board concludes that 
the absence of machine gun training being reported, with evidence 
of other specific weapons training being reported, is evidence 
that the Veteran did not have training with any machine gun.  The 
absence of training with any machine gun, and with a non-combat 
MOS, is substantial probative evidence that the Veteran did not 
serve as a "Machine Gunner" in Vietnam.  In light of this 
evidence the Board finds that the Veteran's assertions that he 
served as a "Machine Gunner" in Vietnam to not be credible.  
Accordingly, the Board finds that the Veteran did not serve in 
combat and did not serve as a "Machine Gunner." 
Additionally, the Board finds insufficient credible supporting 
evidence to substantiate the alleged PTSD stressors.  The private 
physician diagnosed the Veteran based solely on the Veteran's 
reported military stressors.  As noted, that diagnosis is based 
on the Veteran's history as a "Machine Gunner" that is not 
corroborated by the official service records and is not credible.  
The Veteran's service treatment and personnel records do not 
include probative evidence that the claimed in-service 
stressor(s) occurred.  The Board notes that the determination as 
to whether an alleged incident in service occurred is a factual, 
not a medical, determination.  Accordingly, the Board may not 
rely upon the private examination report to corroborate the 
alleged stressors.  See Kowalski v. Nicholson, 19 Vet. App. 171, 
179 (2005) (The Board may reject a medical opinion that is based 
on facts provided by the Veteran that have been found to be 
inaccurate or because other facts present in the record 
contradict the facts provided by the Veteran that formed the 
basis for the opinion); LaShore v. Brown, 8 Vet. App. 406, 409 
(1995) (A bare transcription of a lay history is not transformed 
into competent medical evidence merely because the transcriber 
happens to be a medical professional). 

Furthermore, the RO made several attempts to obtain further 
information from the Veteran regarding the alleged stressor(s).  
The Veteran, however, did not respond to March and June 2009 RO 
requests for more details of the incident(s) that caused his 
current PTSD condition.  In September 2009 the Veteran stated 
that he was in the process of obtaining his in-service stressor 
and in May 2010 he reported that his in-service stressor was 
forthcoming.  Although the Veteran has indicated that his 
stressors included incoming rounds and fire, the record does not 
reflect that he has provided place and time frame information as 
requested.  While the Board regrets that the Veteran did not 
provide these details, VA's "duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Furthermore, although the Veteran may believe that PTSD is due to 
stressful events during service, a "noncombat veteran's 
testimony alone is insufficient proof of a stressor."  Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App 49, 55-57 (1990).  In this case, the 
evidence is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as required by law and VA 
regulations.
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In sum, given the lack 
of evidence showing combat service or sufficient evidence 
corroborating the purported PTSD stressors, the preponderance of 
the evidence is against the claim, and the claim must be denied.  

ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


